Exhibit 10.12

PACIFIC PREMIER BANCORP, INC.

2004 LONG-TERM INCENTIVE PLAN

STOCK OPTION AGREEMENT

Stock Option Agreement (this “Agreement”), dated as of                    , 2007
(the “Grant Date”), between Pacific Premier Bancorp, Inc. (the “Company”) and
                          (the “Participant”). This Agreement is pursuant to the
terms of the Pacific Premier Bancorp, Inc. 2004 Long-Term Incentive Plan (the
“Plan”), a copy of which has been furnished to the Participant and the terms of
which are incorporated herein by reference. Unless otherwise indicated, whenever
capitalized terms are used in this Agreement, they shall have the meanings set
forth in the Plan.

Section 1.  Grant of Award

  The Participant is hereby granted an award of stock options representing
                         shares of Common Stock under the terms and conditions
specified herein (the “Award”).

Section 2.  Vesting of Shares

2.1         Vesting Schedule.  Subject to Section 3, shares covered by the Award
(the “Restricted Shares”) shall vest based on the passage of time according to
the following vesting schedule:

Number of Restricted Shares

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2           Accelerated Vesting.  Notwithstanding Section 2.1, Restricted
Shares shall become fully and immediately vested upon a Sale Event.

2.3           Discretionary Vesting.  The Board may, in its sole discretion,
accelerate the vesting of any or all Restricted Shares at any time and for any
reason.

Section 3. Forfeiture in the Event of Termination of Employment

If the Participant’s employment with the Company and its subsidiaries is
terminated for any reason, the Participant shall forfeit his or her interest in
any Restricted Shares that have not yet become vested, which shall be cancelled
and be of no further force or effect.


--------------------------------------------------------------------------------


Section 4.  Dividends and Voting Rights

The Participant shall be entitled to receive any dividends paid with respect to
the Restricted Shares; provided, however, that no dividends shall be payable to
or for the benefit of a Participant with respect to record dates occurring prior
to the Grant Date, or with respect to record dates occurring on or after the
date, if any, on which the Participant has forfeited the Restricted Shares
pursuant to Section 3 hereof.  The Participant shall be entitled to vote the
Restricted Shares to the same extent as would have been applicable to the
Participant if the Participant was then vested in the Restricted Shares;
provided, however, that the Participant shall not be entitled to vote the
Restricted Shares with respect to record dates occurring prior to the Grant
Date, or with respect to record dates occurring on or after the date, if any, on
which the Participant has forfeited the Restricted Shares pursuant to Section 3
hereof.

Section 5.  Adjustments

If at any time while the Award is outstanding, the number of outstanding shares
of Common Stock is changed by reason of a reorganization, recapitalization,
stock split or any other event described in Article V of the Plan, the number
and/or kind of Restricted Shares covered by the Award shall be adjusted
accordingly pursuant to the provisions of the Plan.

Section 6.  Limitations on Restricted Shares

Restricted Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered until the Participant is vested in such shares in accordance with the
provisions hereof.

Section 7.  No Right to Continued Employment

Nothing in this Agreement shall confer upon a Participant who is an employee of
the Company or any of its subsidiaries any right to continue in the employ of
the Company or any of its subsidiaries or to interfere in any way with the right
of the Company or any of its subsidiaries to terminate the Participant’s
employment at any time.

Section 8.  Deposit of Restricted Shares

Each certificate issued in respect of Restricted Shares granted under this
Agreement shall be registered in the name of the Participant and shall be
deposited with an escrow agent designated by the Board.  The grant of Restricted
Shares is conditioned upon the Participant endorsing in blank a stock power for
the Restricted Shares.

Section 9.  Withholding of Taxes

The Company shall withhold from any amounts due and payable by the Company to
the Participant (or secure a cash payment from the Participant in lieu of
withholding) the amount of any federal or state withholding or other taxes, if
any, due from the Company with respect to the Restricted Shares.

2


--------------------------------------------------------------------------------


Section 10.  Miscellaneous Provisions

10.1                       Notices. All notices, requests and demands to or upon
a party hereto shall be in writing and shall be deemed to have been duly given
when delivered by hand or three days after being deposited in the mail, postage
prepaid or, in the case of facsimile notice, when received, addressed as follows
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

a)              If to the Company, to the following address:

Pacific Premier Bancorp, Inc.

1600 Sunflower Avenue, 2nd Floor

Costa Mesa, California  92626

Attn: Steven R. Gardner,

President and Chief Executive Officer

Facsimile:  (714) 433-3080

b)             If to the Participant, to the address or facsimile number as
shown on the signature page hereto.

10.2         Amendment.  This Agreement may be amended only by a writing
executed by the parties hereto that specifically states that it is amending this
Agreement.

10.3         Governing Law.  This Agreement shall be construed and interpreted
in accordance with and governed by the laws of the State of Delaware, other than
the conflict of laws provisions of such laws.

10.4         Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

10.5         Construction.  The construction of this Agreement is vested in the
Board, and the Board’s construction shall be final and conclusive on all
persons.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

PARTICIPANT

 

PACIFIC PREMIER BANCORP, INC.

 

 

 

 

 

 

Name:

 

Name: Steven R. Gardner

 

 

 

Address:

 

Title: President / CEO

 

 

 

Telephone Number:

 

 

 

 

 

Facsimile:

 

 

 

4


--------------------------------------------------------------------------------